Citation Nr: 0411553	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  96-49 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).  


Procedural history

The veteran served on active duty from February 1974 to 
January 1976 and from October 1978 to May 1995.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.

In May 1995, the veteran filed a claim of entitlement to 
service connection for several disabilities, including 
insomnia.  In October 1996, the RO denied those claims, and 
the veteran thereafter appealed.  In January 2000, the Board 
denied the issues of entitlement to service connection for 
headaches, a heart condition and a lung or breathing 
condition.  The Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disability.  

In its January 2000 decision, the Board acknowledged that 
although this particular claim was certified on appeal as 
entitlement to service connection for insomnia.  Upon review, 
the Board concluded that it was clear from the veteran's 
contentions, and from the medical evidence, that insomnia was 
claimed merely as a symptom or  manifestation of a 
psychiatric disability for which the veteran was seeking 
service connection.  The Board then noted that the issue on 
appeal had been rephrased accordingly.  See 38 C.F.R. § 19.35 
(2002) [ a VA Form 8, Certification of Appeal, is issued by 
the RO for administrative purposes only and does not confer 
or deprive the Board of jurisdiction over an issue].

In December 2001, the veteran filed a claim of entitlement to 
service connection for numerous additional disabilities, 
including sleep disturbance, claimed as due to undiagnosed 
illness.  See 38 U.S.C.A. § 1117 (West 2002).  His claim was 
denied by the RO under the denomination "service connection 
for loss of sleep due to an undiagnosed illness".  The 
veteran did not subsequently perfect an appeal as to that 
issue.

The Board wishes to make it clear that its present decision 
does not encompass the veteran's claim of entitlement to 
service connection for loss of sleep due to an undiagnosed 
illness.  That is a separate issue, involving different law 
and regulations, and it has not been appealed.

Issues not on appeal

As noted above, in its January 2000 decision the Board denied 
the veteran's claims of entitlement to service connection for 
headaches, a heart condition and a lung or breathing 
condition.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2003).  Those issues, accordingly, will not be 
discussed further.

In September 2002, the RO, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
hearing loss, tinnitus, post-traumatic stress disorder 
(PTSD), herniated disk, loss of memory and concentration, 
loss of sleep, diarrhea and constipation, and muscle and 
joint pain.  The veteran submitted a notice of disagreement 
regarding those issues later that month, and he was issued a 
statement of the case in June 2003.  Review of the claims 
file does not indicate that he thereafter submitted a 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2003); see Roy v. 
Brown, 5 Vet. App. 554, 555 (1993) [perfecting an appeal to 
the Board requires timely filing of substantive appeal]; see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [request 
for appellate review is completed by claimant's filing of 
substantive appeal after statement of the case is issued by 
VA].  Those issues, accordingly, are not before the Board.  

However, to the extent that the claim and appeal currently 
before the Board encompasses any and all acquired psychiatric 
disabilities (and the Board believes that such is the case), 
the matter of the veteran's entitlement to service connection 
for PTSD is necessarily included in the Board's decision 
herein.  In addition, to the extent that the veteran is 
contending that his insomnia is caused by a psychiatric 
disability (as opposed to his separate, unappealed contention 
that loss of sleep is caused by an undiagnosed illness), that 
contention will be addressed in this decision.     



FINDING OF FACT

The medical and other evidence of record indicates that an 
acquired psychiatric disability was not shown during service; 
in-service complaints of insomnia have not been found to be 
related to a post-service acquired psychiatric disability; 
and such acquired psychiatric disability is not shown to be 
related to the veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disability manifested by insomnia was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  He claims, essentially, 
that this disability began during his period of active 
service and was manifested during service by insomnia.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by 
correspondence from the RO following the RO's October 1996 
decision, by the October 1996 statement of the case (SOC), 
and by the supplemental statements of the case (SSOC) dated 
in March 1999, June 1999, and October 2003, of the pertinent 
law and regulations, and of the particular deficiencies in 
the evidence with respect to his claim.  The Board notes that 
the October 2003 SSOC set forth the specific provisions of 
the VCAA.

More significantly, a letter sent to the veteran in April 
2002 specifically informed the veteran of the evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  

The Board also notes that the veteran's claim was reviewed by 
the RO in October 2003 (as reflected by the SSOC issued in 
that month), more than one year following the April 2002 
notification to him of the evidence necessary to substantiate 
his claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

As noted in the Introduction, the Board remanded this issue 
in December 2000 for additional evidentiary development, 
Crucially, a VA examination was to be scheduled for the 
express purpose of determining whether the veteran had a 
psychiatric disability and if so what was its diagnosis.  In 
addition the examiner was to render an opinion as to the 
relationship between any psychiatric disability so identified 
and the veteran's military service.  

VA examinations were completed in May 2002 and in November 
2002, with the requested nexus opinion furnished in the 
resultant examination report.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The examination reports will be 
discussed below. The Board's remand instructions have 
therefore been complied with.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).  

In short, the Board finds that, with respect to this claim, 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  VA treatment 
records have been obtained; there is no indication that there 
exists any evidence that has a bearing on this case that has 
not been associated with the claims file.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed in this decision finds that the development 
of these claims has been consistent with the provisions of 
the VCAA.  

The Board additionally concludes that general due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2003).  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  A hearing before 
a Member of the Board was scheduled at the Waco, Texas, 
Regional Office (which at that time had jurisdiction over the 
veteran's claim) in October 1999.  The record reflects that 
he failed to report for that hearing.  He has not presented 
good cause for his failure to report, nor has he requested 
another hearing.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The medical evidence demonstrates that an acquired 
psychiatric disability is currently manifested.  The report 
of the November 2002 VA examination indicates diagnoses to 
include depressive disorder, not otherwise specified, with 
anxiety features; the May 2002 VA examination indicates 
diagnoses to include generalized anxiety disorder.  
Accordingly, Hickson element (1), manifestation of a current 
disability, is satisfied.  

As noted in the Introduction, the veteran filed a separate 
claim of entitlement to service connection for PTSD, which 
was denied by the RO.  An appeal was not perfected as to that 
specific issue.  The Board again observes it believes that 
the matter of the service connection for PTSD is encompassed 
in this decision, since PTSD is an acquired psychiatric 
disability.  Since PTSD has never been diagnosed, service 
connection for PTSD, or any other psychiatric disability 
other than those specifically diagnosed by medical 
professionals, is denied based on lack of a current 
disability.

With respect to Hickson element (2), in-service disease or 
injury, review of the veteran's service medical records show 
that on several occasions he cited sleep problems.  A May 
1994 treatment record shows complaints of waking up after 
sleeping one or two hours.  A December 1994 report of medical 
examination notes a seven month history of sleeplessness.  
The medical evidence, however, does not show that an acquired 
psychiatric disability was diagnosed, or that the veteran 
complained of psychiatric problems.  Nonetheless, the 
evidence does show that the symptom (insomnia) cited by the 
veteran as the in-service manifestation of the psychiatric 
disability currently exhibited was present during service.  
The Board accordingly finds, for the purpose of this 
decision, that an in-service disorder had been manifested, 
and that Hickson element (2) is satisfied.

The question that must be addressed by the Board, 
accordingly, is whether Hickson element (3), medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability, is demonstrated.  In making such 
determination, as explained above the Board is obligated to 
weigh the evidence in favor of and against the claim.  

The only evidence in favor of the veteran's claim consists of 
his own statements to the effect that the insomnia he 
experienced during service was a manifestation of his later-
diagnosed anxiety disorder.   While the veteran has alleged 
that his psychiatric disability began during service, his 
service medical records do not show that such a disability 
was identified during his active service.  The veteran's 
service medical records do not indicate any findings or 
conclusions by medical professionals that the sleep problems 
cited by the veteran in 1994 were attributed to, or deemed to 
be symptomatic of, an acquired psychiatric disability.  

The veteran has in substance contended that his psychiatric 
disability began during his period of service.  However, he 
has not demonstrated that he has the medical expertise that 
would render him competent to proffer such findings; his 
testimony to that effect, accordingly, is of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]. These statements offered 
in support of the veteran's claim are not competent medical 
evidence, and cannot be used to establish when the veteran's 
psychiatric disorder had its onset.

A nexus between the veteran's in-service insomnia and his 
current psychiatric disability has been specifically rejected 
on medical examination.  The report of the November 2002 VA 
examination, conducted pursuant to review of the medical 
evidence contained in the veteran's claims folder, indicates 
an opinion by the examiner that, based on the veteran's 
medical records, history and evaluations, it was found that 
his current emotional symptomatology was due to his reaction 
to unemployment and financial difficulties.  The examiner 
further determined that the veteran's current psychiatric 
symptomatology was not related to the insomnia reported 
during service, nor was that symptomatology incurred in or 
aggravated by the veteran's military service. 

Likewise, the report of a May 2002 VA psychiatric examination 
indicates an opinion that the veteran's anxiety disorder was 
precipitated by his inability to work secondary to traumatic 
injuries incurred in November 2000.  

A May 2002 VA neurological examination notes a diagnosis of 
headaches and anxiety-related insomnia.  Although the veteran 
related his insomnia to his Persian Gulf service, the 
examiner did not render a nexus opinion.  The Court has 
specifically held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

In brief, the medical evidence demonstrates that Hickson 
element (3), medical nexus, has not been satisfied.  As 
explained immediately above, there is no competent medical 
evidence in the veteran's favor and two competent medical 
opinions against the claim.  The veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability fails on that basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



